Citation Nr: 1042668	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-37 072A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office 
located in Huntington, West Virginia 


THE ISSUES

1.  Entitlement to service connection for allergic dermatitis. 

2.  Entitlement to service connection for arthritis of the hands. 

3.  Entitlement to service connection for chronic sinusitis. 

4.  Entitlement to service connection for lung cancer. 

5.  Entitlement to service connection for coronary artery 
disease, claimed as a heart disorder. 

6.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1990 to May 
1991.  The Veteran also had Army National Guard service. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The issues of entitlement to service connection for arthritis of 
the hands, allergic dermatitis, and chronic sinusitis is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Persuasive evidence of record indicates that the Veteran's 
current diabetes mellitus disability is not the result of an 
injury or disease incurred in service, nor may it be presumed to 
be related to service.

3.  Persuasive evidence of record indicates that the Veteran's 
current lung cancer is not the result of an injury or disease 
incurred in service.

4.  Persuasive evidence of record indicates that the Veteran's 
current heart disorder is not the result of an injury or disease 
incurred in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred, nor is it presumed to 
have been incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Lung cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

3.  A heart disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection were 
received in January 2005.  He was notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2005.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other pertinent 
information regarding the VCAA.  

Thereafter, the claims were reviewed and a statement of the case 
(SOC) was issued in December 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in January 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claims have been obtained and associated with his claims 
file.  

The Board notes that the Veteran was not provided a VA medical 
examination and opinion to assess the current nature and etiology 
of diabetes mellitus, lung cancer, or heart disorder.  However, 
VA need not conduct an examination with respect to these claims 
on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claims.  See 
38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

Simply stated, the standards of McLendon are not met in this case 
because there is no competent evidence providing any indication 
that diabetes, lung cancer, or heart disorder is related to 
service.  Therefore, a VA examination to evaluate these claimed 
disabilities is not warranted.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

National Guard treatment records, including periodic examination 
reports dated in May 1966,  March 1969, August 1973, July 1977, 
July 1985, May 1989, December 1992, and June 1994, fail to show 
any complaints, diagnosis, or treatment of diabetes, lung cancer, 
or heart disorder.  Examination reports dated in May 1989, August 
1973, July 1977, and July 1985 all indicate negative sugar in the 
urine.  A December 1992 private laboratory report also found 
glucose levels within the noted normal range.  March 1968, March 
1969, July 1981, July 1985, May 1989, and December 1992 
electrocardiogram (ECG) findings were within normal limits.  May 
1989 and December 1992 periodic examinations notes were to the 
effect that the Veteran was advised to quit smoking/lectured on 
smoking.  

Private treatment records dated from May 1993 to November 1997 
are negative for any diagnosis of diabetes.  In a January 1995 
statement, A.L.P., M.D. noted that a glucose tolerance test 
showed a fasting of 120, half hour of 184, one hour of 180, two 
hour of 170, three hour of 79 and four hour of 64.  Private 
treatment records dated from December 1997 to April 2005 indicate 
ongoing treatment for diabetes. 

In March 1996, private treatment records note treatment for 
pneumonia.  In a follow-up visit, it was noted that his last 
chest X-ray was clear.  The Veteran was again advised to quit 
smoking. 

A September 1997 private treatment record notes a history of 
increased glucose.  

In a November 1997 private treatment record the Veteran was 
diagnosed with type II diabetes mellitus.  

A November 2004 private examination report indicated that the 
Veteran had a stress test as part of his preoperative clearance 
and as a diabetic could be having silent ischemia.  The diagnosis 
was inferior apical reversible ischemia.  

In a December 2004 private surgical report, it was noted the 
Veteran underwent a left heart catheterization, LV angiography, 
coronary arteriorgraphy, successful angioplasty, and multiple 
stents to the right coronary artery.  Post-surgical conclusions 
included severe disease of the right coronary artery post 
angioplasty and stent decreasing the lumen to less than zero 
percent, moderate disease of the left system, and normal LV 
function.  

A March 2005 consultation from the Charleston Area Medical Center 
was to the effect that the Veteran was found to have squamous 
cell carcinoma of the right upper lobe.  In a history obtained 
from the Veteran it was indicated that upon his return from the 
Gulf war in 1991, he was told he had a spot on his lung.  He 
remained asymptomatic until October 2004 when he developed 
abdominal pains.  It was also reported that the Veteran had no 
previous cardiac history.  The examiner noted that the Veteran 
smoked for the last 45 years about one pack a day, and that he 
had recently cut down to five cigarettes a day.  The examiner 
indicated an impression of a 58-year-old smoker with right upper 
lobe lung mass, most probably cancer.  

Based upon the evidence of record, the Board finds diabetes 
mellitus was not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Evidence of a diagnosis of diabetes is first shown in 1997, more 
than seven years after separation from active service and cannot 
be presumed to have been incurred in service.  

Evidence of a diagnosis of lung cancer and a heart disorder were 
first shown in 2004, 13 years after separation from service.  The 
Board notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
current diabetes, lung cancer, or heart disorder diagnosed post-
service and events during the Veteran's active service, and 
neither the Veteran nor his representative have presented, 
identified, or alluded to the existence of, any such opinion.  
Consequently, the Board finds that entitlement to service 
connection for diabetes, lung cancer, and a heart disorder is not 
warranted.

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  While he may sincerely 
believe that his present diabetes, lung cancer, or heart disorder 
were either incurred in or aggravated during service, he is not a 
licensed medical practitioner and he is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; see also Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection must 
be denied.

The Board has considered the statement made by the Veteran that 
upon his return from the Gulf war in 1991, he was told he had a 
spot on his lung.  However, following a bout of pneumonia in 
March 1996, a chest X-ray noted the lungs to be clear.  
Apparently, the spot on the lung had resolved.   

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.


ORDER

Entitlement to service connection for lung cancer is denied. 

Entitlement to service connection for coronary artery disease, 
claimed as a heart disorder, is denied. 

Entitlement to service connection for diabetes mellitus is 
denied. 


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal.  Information concerning the VCAA was provided to the 
Veteran by correspondence dated in March 2005.

The Veteran claims he has chronic sinusitis, chronic arthritis of 
the hands, and chronic dermatitis due to service or aggravated by 
service. 

A May 1985 periodic examination report noted sinuses, upper 
extremities, and skin as normal.  A December 1992 periodic 
examination found upper extremities and skin as normal, and 
indicated sinuses as abnormal.  In a December 1992 periodic 
examination note, the Veteran reported he has had an increase in 
sinusitis since his return from the desert.  

In January 2005, the Veteran submitted a letter from the 
Huntington VA Medical Center (VAMC) dated in January 1996 
indicating he underwent a complete work-up for the Persian Gulf 
Registry and was diagnosed with chronic traumatic arthritis, 
chronic sinusitis, and allergic dermatitis.  However, the report 
from this examination is not in the claims file.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
AMC/RO should obtain and associate with the claims file all 
outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, who 
provided evaluation and/or treatment 
pertinent to his claimed sinusitis, 
arthritis of the hands, and dermatitis 
since service.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  The AMC/RO should 
also attempt to obtain the January 1996 
Persian Gulf War Registry examination 
report from the Huntington VAMC.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The review should 
include consideration of all evidence 
submitted since the issuance of the 
December 2006 statement of the case.  If 
any benefit sought on appeal remains 
denied, the AMC/RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


